DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “slide” in line 2 should read “slides”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 14, 15, 17, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 14 each recites “the dimple group” (in lines 10, 3, and 2 respectively). This recitation is indefinite as it is unclear as Applicant has previously claimed “plural dimple groups”, and thus it is unclear whether this recitation refers to the entire plurality, only one of the dimple groups of the plurality, or even some other number of such (e.g. at least two of). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “each dimple group” in each instance.

Claim 15 recites “the aligned dimple group” in line 2. This recitation is indefinite as it is unclear as Applicant has previously claimed “plural dimple groups”, and thus it is unclear whether this recitation refers to the entire plurality, only one of the dimple groups of the plurality, or even some other number of such (e.g. at least two of). Additionally as this claim depends on claim 14 it is unclear if there is only one aligned dimple group or if there are plural such. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “each aligned dimple group”.
Claim 21 recites “dimples” in line 9. This recitation is indefinite as it is unclear as Applicant has previously claimed plural “dimple groups”, and thus it is unclear whether this recitation refers to the groups of dimples, all of the individual dimples, or some of the individual dimples. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “each dimple group”.

Claims 7, 17, and 20 are indefinite at least by virtue of depending on an indefinite claim listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 17, 20, and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US 5,092,612) in view of Takahashi (US 2015/0240950).
With regard to claim 1, Victor discloses a pair of sliding components (3 and 4 as seen in Fig. 1), each sliding component having a sliding face (3a and 4a) that slide with respect to each other (as seen in Figs. 1, etc. as they are disclose das touching and one rigidly affixed to the rotating shaft (1) and one rigidly attached to the stationary housing (2)), the pair of sliding components are part of a seal (as seen in Fig. 1 part of the shown mechanical face seal) configured for separating a sealed fluid side from a leakage side (as seen in Fig. 1, etc. it is capable of this intended use as it is shown sealing between the left and right hand sides (i.e. in the orientation of the Fig. and not the orientation of the page)), wherein: at least one sliding face is located on one side of one of the sliding components (as seen in Fig. 1, etc.) and includes plural surface features (5) in which at least one of the surface features extends in an opposite direction from another of the surface features (as seen in Figs. 2-3, etc.), and wherein each of the surface features includes at least one opening portion (i.e. where each 5 meets the outer circumference as seen in Figs. 2-3, etc.) arranged in the sliding face (as seen in Figs. 2-3, etc.), wherein the surface feature extends in a circumferential direction from the opening portion on the sealed fluid side (as seen in Figs. 2-3 as they extend in the circumferential direction of the ring from the opening portion).
Victor fails to disclose that the surface features are dimple groups.
Takahashi discloses a similar pair of sliding components (8/28 and 9/29) each having a sliding face (e.g. 8s/28s or 9s/29s) that slide with respect to each other (as seen in Figs. 1, etc. as they are disclose das touching and one rigidly affixed to the rotating shaft (4) and one rigidly attached to the stationary housing (2)), the pair of sliding components are part of a seal (as seen in Figs. 1, 3, etc. part of the shown mechanical face seal) configured for separating a sealed fluid side from a leakage side (as seen in Figs. 1, 3, etc. it is capable of this intended use as it is shown sealing between the left and right hand sides), wherein: at least one sliding face is located on one side of one of the sliding components (as seen in Figs. 1, 3, etc.) and includes plural surface features (30, 31 as seen in Fig. 4), and wherein each of the surface features includes at least one opening portion (i.e. 30a, 31a, as seen in Fig. 4) arranged in the sliding face (as seen in Fig. 4, etc.), wherein the surface feature extends in a circumferential direction from the opening portion on the sealed fluid side (as seen in Fig. 4 as they extend in the circumferential direction of the ring from the opening portion). Takahashi further discloses that the surface features (30, 31 maybe made of dimples, see paragraph [0062], instead of the illustrated grooves).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Victor such that the surface features are each a group of dimples, as taught by Takahashi. Such a modification would have provided the expected benefit of providing the same/similar desired gas film pressure while allowing for easier manufacturing (e.g. as dimples are relatively easy to machine versus complex groove shapes).

With regard to claim 2, the combination discloses that the dimple group is formed as a pseudo flow passage (e.g. as it is a group of dimples as opposed to a channel) and is completely surrounded by a land portion except at the opening portion (as seen in Victor Figs. 2, 3, etc.).

With regard to claim 7, the combination discloses that the sliding face on the one side includes at least one pair of the dimple groups extending in the opposite directions to each other from the opening portion on the sealed fluid side (as seen in Figs. 2-3, etc. of Victor as each surface feature extends in both circumferential directions).

With regard to claim 17, the combination discloses that the dimple group extends in the circumferential direction from the opening portion on the sealed fluid side (as seen in Figs. 2-3, etc. of Victor as each surface feature extends in both circumferential directions and is wider than the opening portion).

With regard to claim 20, the combination discloses that the sliding face on the one side includes at least one pair of the dimple groups extending in the opposite directions to each other from the opening portion on the sealed fluid side (as seen in Figs. 2-3, etc. of Victor as each surface feature extends in both circumferential directions).

With regard to claim 21, Victor discloses a mechanical seal (as seen in Fig. 1) comprising a rotating seal ring (3 as seen in Fig. 1) and a stationary seal ring (4 as seen in Fig. 1), the sealing rings cooperating with each other (as seen in Fig. 1) to separate a sealed fluid side (i.e. the left hand side) from a leakage side (i.e. the right hand side), wherein each sliding component comprises a sliding face (3a and 4a), relatively slidable with respect to each other (as seen in Figs. 1, etc. as they are disclose das touching and one rigidly affixed to the rotating shaft (1) and one rigidly attached to the stationary housing (2)), wherein at least one sliding faces includes a plurality of T-shaped surface features (5, as seen in Figs. 2-3) and a land portion (i.e. the rest of the sealing face surrounding the T-shapes), wherein each surface feature comprises of at least one opening portion (i.e. where each 5 meets the outer circumference as seen in Figs. 2-3, etc.) open to an outer circumferential side of the respective seal ring to be open to the sealed fluid side (as seen in Figs. 2-3) and where the surface features meet an outer circumference of the sliding face (as seen in Figs. 2-3), wherein an overall circumferential width of the opening portion is substantially smaller than the overall circumferential width of the surface feature (as seen in Figs. 2-3), wherein each surface feature is completely surrounded by the land portion except at the opening portion (as seen in Figs. 2-3).
Victor fails to disclose that the surface features are dimple groups, are formed as a pseudo flow passage, and that the sliding face does not comprise any true flow passages.
Takahashi discloses a similar pair of sliding components (8/28 and 9/29) each having a sliding face (e.g. 8s/28s or 9s/29s) that slide with respect to each other (as seen in Figs. 1, etc. as they are disclose das touching and one rigidly affixed to the rotating shaft (4) and one rigidly attached to the stationary housing (2)), the pair of sliding components are part of a seal (as seen in Figs. 1, 3, etc. part of the shown mechanical face seal) configured for separating a sealed fluid side from a leakage side (as seen in Figs. 1, 3, etc. it is capable of this intended use as it is shown sealing between the left and right hand sides), wherein: at least one sliding face is located on one side of one of the sliding components (as seen in Figs. 1, 3, etc.) and includes plural surface features (30, 31 as seen in Fig. 4), and wherein each of the surface features includes at least one opening portion (i.e. 30a, 31a, as seen in Fig. 4) arranged in the sliding face (as seen in Fig. 4, etc.), wherein the surface feature extends in a circumferential direction from the opening portion on the sealed fluid side (as seen in Fig. 4 as they extend in the circumferential direction of the ring from the opening portion). Takahashi further discloses that the surface features (30, 31 maybe made of dimples, see paragraph [0062], instead of the illustrated grooves).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Victor such that each surface feature is a group of dimples, as taught by Takahashi. Such a modification would have provided the expected benefit of providing the same/similar desired gas film pressure while allowing for easier manufacturing (e.g. as dimples are relatively easy to machine versus complex groove shapes). Additionally Examiner notes that the combination would disclose that the surface features are formed as a pseudo flow passage, and that the sliding face does not comprise any true flow passages (as there would be no channels/grooves present only dimple groups).

Claims 14 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US 5,092,612) in view of Takahashi (US 2015/0240950), as applied to claim 1 above, and further in view of Tejima (US 2003/0189294).
With regard to claim 14, the combination fails to discloses that the dimple group is an aligned dimple group formed by arranging and aligning the plural dimples.
Tejima discloses a pair of sliding components (11 and 12 as seen in Figs. 5) having sliding faces (i.e. the faces shown in Fig. 5 facing each other, 3 in Figs. 1-3, 6-7, etc.) that slide with respect to each other (see paragraphs [0026], etc.), characterized in that at least the sliding face on one side includes at least one dimple group (i.e. one column of dimples (5), e.g. as labeled in Examiner annotated Fig. 1 below) formed by plural dimples (5 as seen in Figs. 1, etc., described in paragraphs [0054], etc.), and the dimple group includes at least one opening portion (i.e. the respective portion of the dimple group that meets the outer circumference of the sliding component, one example of which is labeled in Examiner annotated Fig. 1 below) arranged in the sliding face (as seen in Fig. 1, etc.), wherein each dimple group is an aligned dimple group formed by arranging and aligning the plural dimples (as seen in Fig. 1 each dimple group is made up of aligned dimples).


    PNG
    media_image1.png
    714
    560
    media_image1.png
    Greyscale


It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have the dimple group each be an aligned dimple group formed by arranging and aligning the plural dimples as taught by Tejima. Such a modification would provide the expected benefit of easier production as uniformly/substantially uniformly spaced and arranged dimples would be simpler to design and manufacture.

With regard to claim 15, the combination (Tejima) discloses that the dimple group is a pseudo flow passage (i.e. as the dimple group is clearly not true flow passage (i.e. groove, recess, Rayleigh step, etc.) but performs a similar function and can cause at least some fluid flow under certain use conditions) partitioned by a land portion excluding the opening portion (i.e. the rest of the sliding face around that is shown surrounding each dimple group).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 7, 14, 15, 17, and 20 have been considered but are moot in view of the new ground(s) of rejection presented above. Specifically all of the amended claims recite additional limitations that had not previously been presented. Regarding new independent claim 21, as such is rejected in the new grounds of rejection above, arguments regarding its allowability are not persuasive.
Examiner notes that the current amendments have made substantial progress, and in the interest of compact prosecution Examiner recommends further claiming, in each independent claim, that the dimples are each round/circular and that each dimple group is comprised of 40%-60% dimples per unit area. Additionally Examiner recommends claiming, in claim 1, that each dimple group forms a pseudo flow passage and is completely surrounded by the land portion except at the opening portion, and that the sliding face does not comprise any true flow passages. Upon correcting the above claim objections and 112(b) rejections, such amendments are believed to substantially advance prosecution and possibly result in allowable claims (pending a complete updated search and consideration), however at the very least they would appear to clearly overcome the above grounds of rejection. Examiner also notes that is it likely that such could be considered under the After-final Consideration Pilot program (AFCP 2.0) should Applicant desire filing such a response under that program.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675